Citation Nr: 0527723	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
right shoulder disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to July 1980, 
and from May 2002 to November 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico, that awarded service connection and a 30 percent rating 
for a right shoulder condition (chronic full thickness tear 
of the rotator cuff).  By an August 2003 rating decision, the 
RO awarded a temporary 100 percent rating, effective May 14, 
2003.  As of August 1, 2003, a 30 percent rating again became 
effective.  The veteran seeks a higher rating.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The RO rated the veteran's right shoulder disability as 
30 percent disabling from November 5, 2002, to May 13, 2003; 
after undergoing surgery (CTA hemiarthroplasty) on his right 
shoulder on May 14, 2003, he was given a temporary 100 
percent rating for convalescence, until July 31, 2003; since 
August 1, 2003, his right shoulder disability has been rated 
as 30 percent disabling.

3.  The veteran's right shoulder disability is manifested by 
subjective complaints of locking; and objective evidence of 
tenderness to palpation, painful motion, guarding, stiffness, 
loss of strength, swelling, with limitation of motion of his 
right arm to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent from 
November 5, 2002, to May 13, 2003, and from August 1, 2003, 
to the present for a right shoulder disability (chronic full 
thickness tear of the rotator cuff) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5010, 5201, 5203 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is currently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. §  1155; 
38 C.F.R. § 4.1 (2004).  Separate Diagnostic Codes (DC's) 
identify the various disabilities.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in this case the 
veteran timely appealed the rating initially assigned for 
this disability on the original grant of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

A review of the veteran's service medical records shows that 
in July 2002, he complained of pain in his right shoulder for 
the last week, the cause of which he was unsure.  On 
examination, he was unable to abduct his right arm above his 
chest without feeling pain.  The examiner felt that he likely 
injured the shoulder during the rucksack march.  The 
impression was right shoulder sprain.  He was give a shoulder 
immobilizer to wear for two weeks, at which time he was to 
follow up with sick call.  The follow up treatment record 
noted that the veteran had tendonitis and a sprain in his 
right shoulder.  He was given a sling and discharged to duty.  
At an examination conducted in May 2002, prior to his 
discharge from service, no musculoskeletal defects were 
noted.  The veteran's shoulder disability has been service-
connected since November 2002.  He continues to seek an 
increased rating.  The Board therefore turns to the 
appropriate criteria.

As an initial matter, the Board notes that the veteran has 
not been shown to have ankylosis of the scapulohumeral 
articulation.  Nor is there objective evidence of impairment 
of the clavicle or scapula.  Accordingly, the criteria 
pertaining to such disabilities are not applicable in the 
instant case.  38 C.F.R. § 4.71a, DCs 5200, 5203.

The criteria for limitation of motion are applicable to this 
disability.  See 38 C.F.R. § 4.71a, DC 5201.  Diagnostic code 
5201 provides different ratings for the minor arm and the 
major arm.  The veteran has indicated (in various treatment 
records and reports of VA examination) that he is right-
handed; therefore, the Board will apply the ratings and 
criteria for the major arm.  38 C.F.R. § 4.71a, DC 5201.  
This code provides that a 20 percent rating is warranted for 
limitation of arm motion to shoulder level.  A 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level.  A 40 percent rating is 
warranted for range of motion limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.

The Board notes that the rating schedule does not provide a 
diagnostic code for a full thickness tear of the rotator 
cuff, so the condition may be rated by analogy under another 
code.  38 C.F.R. § 4.20 (2004).  The nature of this disorder 
and the related impairment may be rated by analogy to other 
impairment of the humerus.  Under 38 C.F.R. § 4.71a, DC 5202, 
other impairment of the humerus may be rated as 80 percent 
disabling where there is loss of the head of the humerus 
(flail shoulder); as 60 percent disabling where there is 
nonunion of the shoulder joint (flail joint); as 50 percent 
disabling where there is fibrous union of the humerus.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all movements 
warrants a 30 percent rating, and infrequent episodes of 
dislocation and guarding of movement only at the shoulder 
level warrants a 20 percent rating.  

A.  From November 5, 2002, to May 13, 2003

As noted, the veteran has been rated 30 percent disabled 
under DC 5201.  Again, that code provides that a 20 percent 
rating is warranted for limitation of arm motion to shoulder 
level.  A 30 percent rating is warranted for limitation of 
arm motion to midway between the side and shoulder level.  A 
40 percent rating is warranted for range of motion limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

For VA compensation purposes, normal forward flexion of the 
shoulder is zero to 180 degrees, abduction is zero to 180 
degrees, and internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I (2004).

Post-service VA medical records dated in January 2003 show 
that the veteran had "decreased range of motion."  February 
2003 records show that he had active range of motion as 
follows:  forward flexion from 0 to 90 degrees; abduction 
from 0 to 80 degrees; and external rotation from 0 to 30 
degrees.

The veteran underwent a VA joints examination in March 2003.  
At that time, he was noted to have forward flexion to 53 
degrees, abduction to 50 degrees, external rotation to 40 
degrees, and internal rotation to 65 degrees.  The veteran 
had pain on abduction from 10 to 50 degrees, on flexion from 
10 to 53 degrees, on external rotation from 0 to 40 degrees, 
and on internal rotation from 30 to 65 degrees.  In 
addressing whether there was additional range of motion lost 
due to pain, fatigue, weakness or lack of endurance following 
repetitive use, the examiner noted that the veteran did lose 
range of motion with repetitive use.  

Prior to his shoulder surgery in May 2003, the veteran's 
right shoulder disability warrants a 30 percent rating, as at 
no time has his range of motion been limited in any respect 
to 25 degrees from his side.  38 C.F.R. § 4.71a, DC 5201.  
Even considering the effects of pain on use, the evidence 
does not show that the right arm is limited in motion to 25 
degrees from the side, and thus the requirements for a rating 
higher than 30 percent are not met.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In evaluating the veteran's right shoulder disability by 
analogy under DC 5202, the Board notes that the veteran in 
this case has not been shown to have any condition which 
approximates loss of the head of the humerus (flail 
shoulder), nonunion of the shoulder joint (flail joint), or 
fibrous union of the humerus.  Accordingly, he is not 
entitled to receive an 80, 60 or 50 percent rating under this 
code.  His condition most nearly approximates a recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all movements, which 
warrants a 30 percent rating.  As the veteran is already in 
receipt of a 30 percent rating, the criteria listed under DC 
5202 cannot serve as a basis for an increased rating in this 
particular case.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right shoulder disability warrants no more than 
a 30 percent rating, for the period of November 5, 2002, to 
May 13, 2003.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

The Board notes that referral for an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

In this case, there is no evidence of an unusual clinical 
picture, symptoms that are out of the ordinary, or any other 
factor that could be characterized as exceptional or unusual 
regarding the veteran's right shoulder disability.  The 
veteran's VA examination report from March 2003 notes that 
the veteran, who was then 46 years of age, was independent in 
activities of daily living.  He was limited in terms of being 
able to engage in recreational activities, but there was no 
evidence that his shoulder disability was in any way 
clinically unusual.  Additionally, there was no evidence of 
hospitalization for a left shoulder disability in the recent 
past.  The Board is unable to identify any factor consistent 
with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's right shoulder disability.

Finally, the Board notes that following his right shoulder 
surgery in May 2003, the veteran was given a temporary 100 
percent rating for convalescence, effective from May 13, 
2003, until July 31, 2003.  Because the veteran is not 
eligible for a rating higher than 100 percent for this 
period, the Board now turns to the final "stage" under 
review, the period of August 1, 2003, to the present, for 
which he has been awarded a 30 percent disability rating.

B.  From August 1, 2003, to the present

As an initial matter, the Board notes that this case was 
remanded in March 2005 for the purpose of obtaining an 
additional examination of the right shoulder, which would 
yield fuller, more accurate and more current information as 
to the veteran's level of disability following the 
hemiarthroplasty he underwent in May 2003.  The veteran 
presented for the examination in April 2005, but it appears 
that he was unwilling to cooperate with the examiner in terms 
of testing the range of motion of his right shoulder, 
insisting that his shoulder hurt too much to move at all.  As 
a result, the Board does not have before it the information 
which it had sought upon remand, and must come to a 
determination on the basis of information already included in 
the record.  cf. 38 C.F.R. § 3.655 (2004).  The Board reminds 
the veteran that the duty to assist is not a "one-way 
street."  The applicable case law provides that, "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Following his surgery, the veteran underwent physical therapy 
at VA from September 2003 through May 2005.  Records 
associated with this treatment show that the veteran's right 
shoulder was variously limited in ranges of motion.  In 
September 2003, he was noted to have limited range of motion 
with associated pain.  Specifically, he had forward flexion 
to 130 degrees, abduction to 115 degrees, and external 
rotation to 45 degrees.  In November 2003 he reported some 
pain with movement, but noted that motion had improved with 
therapy and there was only occasional pain.  In January 2004, 
there was no pain on motion or at rest.  As regards ranges of 
motion, he had forward flexion to 180 degrees, abduction to 
160 degrees, external rotation to 80 degrees, and internal 
rotation to 60 degrees.  In February 2005, there was a noted 
"click" in his shoulder, but he had full range of motion 
without pain.  In March 2005, the veteran had limited active 
and passive range of motion with associated pain, although 
active range of motion was noted to be past 90 degrees.  In 
April 2005, he had forward flexion to 90 degrees, abduction 
to 90 degrees, extension to 20 degrees, external rotation to 
70 degrees, and internal rotation to 20 degrees.  Finally, 
the May 2005 record noted that he was "unable to raise his 
right arm more than 30 degrees due to pain."

Although the Board notes that the veteran's functional range 
of motion appears to have decreased since his initial 
physical therapy following surgery, at no time since his 
surgery has his range of motion been restricted to 25 degrees 
from his side.  As regards additional loss of range of motion 
on repetitive use, the Board notes again that it appears the 
veteran was unwilling to cooperate with the examiner in April 
2005, and thus there is no information on record as to 
whether repetitive use would further restrict his range of 
motion.  Accordingly, the Board concludes, based on the 
evidence of record, that the requirements for a rating higher 
than 30 percent are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
See DeLuca, supra; cf. 38 C.F.R. § 3.655 (2004).  

With regard to eligibility for an extraschedular rating, in 
this case, there is no evidence of an unusual clinical 
picture, symptoms that are out of the ordinary, or any other 
factor that could be characterized as exceptional or unusual 
regarding the veteran's right shoulder disability.  The 
veteran's VA examination report from April 2005 notes that 
the veteran, who was then 48 years of age, complained of 
increasing difficulty in carrying out daily activities 
independently.  However, without measurements of the ranges 
of motion of which he was capable, the Board is unable to 
determine that he may be qualified for an extraschedular 
rating.  See Wood, supra.  Additionally, there is no evidence 
of hospitalization for a left shoulder disability in the 
recent past.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's left shoulder disability.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in April 2003.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  VA 
sent the appellant correspondence in February 2003 and March 
2005; a statement of the case in February 2004; and a 
supplemental statement of the case in June 2005.  There was 
no harm to the appellant, as VA made all efforts to notify 
and to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the appellant's possession.  Any 
defect with regard to the timing and content of the notices 
to the appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

A rating higher than 30 percent for a right shoulder 
disability, for the period of November 5, 2002 to May 13, 
2003, is denied.

A rating higher than 30 percent for a right shoulder 
disability, for the period of August 1, 2003 to the present, 
is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


